UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - -X
UNITED STATES OF AMERICA,


       -against-                                              11 CR 974-08 (CM)

RUDY MENDOZA,

                               Defendant.
- - - - - - - - - - - - - - - - - -X
         ORDER SETTING DATE FOR "DA VIS VACATURE" AND RESENTENCING

McMahon, C.J.:

       Rudy Mendoza was named in a six-count superseding indictment (S2 11 Cr. 974). Count

One alleged that, from at least in or about 2009, up to and including in or about November 2011,

the defendant conspired or agreed with others to violate the racketeering laws of the United

States, by conducting and participating, directly and indirectly, in the conduct of the affairs of an

enterprise, the "Los Vagos" street gang. Count Two alleged that from at least in or about 2009

up to and including November 2011, the defendant conspired or agreed with others to violate the

narcotics laws of the United States by distributing, and possessing with the intent to distribute,

cocaine and/or marijuana. Count Three alleged that from at least in or about 2009, up to and

including in or about November 2011, during and in relation to the racketeering conspiracy

charged in Count One of the Indictment, the defendant knowingly did use and carry firearms,

and, in furtherance of such crime, did possess firearms, and did aid and abet the use, carrying,

and possession of firearms, some of which were discharged. Count Four alleged that from at

least in or about August 2011, up to and including on or about September 19, 2011, the

defendant conspired or agreed with others to commit robbery, specifically, to commit an armed



                                                  1
robbery of individuals believed to be in possession of 20 kilograms of cocaine. Count Five

alleged that on or about September 19, 2011, the defendant, during and in relation to the robbery

charged in Count Four of the Indictment, knowingly did use and carry firearms, and, in

furtherance of such crime, did possess firearms, and did aid and abet the use, carrying, and

possession of firearms. Count Six alleged that from at least in or about August 2011, up to and

including September 19, 2011, the defendant conspired or agreed with others to violate the

narcotics laws of the United States by distributing, and possessing with the intent to distribute,

more than five kilograms of cocaine.


       Mendoza pleaded not guilty and proceeded to trial. After a week-long jury trial, he was

convicted on all counts, except Count Three-- the firearms Count associated with the Vagos

racketeering conspiracy. He was sentenced on Counts 1, 2, 4 & 6 to concurrent 240 months'

terms of imprisonment, and on Count 5 to a term of 60 months' imprisonment, to run

consecutive to the 240 months' sentences imposed on Counts 1, 2, 4 & 6. Mendoza is currently

serving his sentence in the United States Penitentiary in Lewisburg, Pennsylvania-his projected

release date is April 22, 2037.


       Mendoza's case has returned to this Court on remand from the Second Circuit Court of

Appeals. The Circuit Court had initially affirmed Mendoza's conviction on all counts, "relying

on Circuit law precedent at the time of its decision." See United States v. Climico, 754 F. App'x

25, 30-31 (2d Cir. 2018) (summary order), vacated, sub nom. Mendoza v. United States, 140 S.

Ct. 105 (2019) (mem.). However, Mendoza petitioned for a writ of certiorari, the Supreme

granted the writ, vacated the Judgment, and remanded his case to the Second Circuit for further

consideration in light of United S,tates v. Davis, 139 S. Ct. 2319 (2019).




                                                  2
         On remand, the Circuit Court vacated Mendoza's judgment of conviction on the 18

U.S.C. § 924(c)(l)(A)(i) firearms charge (Count 5), but affirmed the judgment of conviction on

all other counts "for the reasons stated in its original summary order, except as to sentence,

which we VA CATE and REMAND to allow the District Court to consider anew the appropriate

sentence for Mendoza's crimes in the absence of the consecutive five-year sentence mandated

for his now-vacated §924(c)(l)(A)(i) crime." Mendoza v. United States, 14-4304, ECF Doc.

196, Second Circuit, 2/5/2020. The Circuit explained that: "Davis precludes us from concluding

... that ... Hobbs Act robbery conspiracy ... qualifies as a § 924( c) crime of violence. United

States v. Barrett, 937 F.3d 126, 127 (2d Cir. 2019)." Id.


        Accordingly, Mr. Mendoza will be produced in court on April 7, 2020 at 2: 15 p.m., for

the purpose of vacating his 924(c}conviction, and resentencing him on the remaining counts of

conviction. 1 The Probation Department is directed to prepare a supplemental Presentence

Investigation Report by March 13, 2020. Sentencing submissions by the parties are due by April

3, 2020.

        Ancillary Motions

         Before the Court can proceed to sentence it must resolve two ancillary motions Mendoza

has filed,pro se, while his appeal was pending: (1) a motion asking the Court to recuse itself,

and (2) an order seeking the appointment of counsel.

         Mendoza's motion for this judge to recuse herself is denied. Mendoza suggests that

certain findings I made at sentence-that Mendoza committed perjury while testifying at trial



1
  "[D]efendants whose § 924(c) convictions are overturned by virtue of today's ruling will not even necessarily
receive lighter sentences: As this Court has noted, when a defendant's§ 924(c) conviction is invalidated, courts of
appeals 'routinely' vacate the defendant's entire sentence on all counts 'so that the district court may increase the
sentences for any remaining counts' if such an increase is warranted." Davis at 2336, quoting Dean v. United States,
137S.Ct.1170, 1176(2017).

                                                          3
and was deserving of a Guidelines ·enhancement for intimidating a witness-suggest that the

Court is biased against him and could not judge him fairly in connection with future proceedings.

Resolving Guidelines and other sentencing issues against a defendant is not a basis for recusal.

This Court harbors no bias against Mr. Mendoza and will continue to preside over his case.

        Defendant asks that he be appointed new counsel because he says that he intends to make

a motion to set aside his convictions and sentence based on the ineffectiveness of his trial

counsel. That motion is granted. Trial counsel is relieved and Jeremy Schneider (today's duty

attorney) is assigned to assume the representation of Mr. Me11doza in connection with his

resentencing. 2

        This constitutes the decision and order of the Court.



Dated: February 5, 2020




2This assignment is confined to matters related to defendant's resentenc'ing, and not in connection with any future
motion defendant may choose to file.

                                                          4
